Title: To James Madison from John Stevens, 30 December 1811
From: Stevens, John
To: Madison, James


Sir,New York Decr. 30th. 1811
The great importance of the subject of the following communication must be my apology for intruding on your time. A bill respecting the naval establishment has, I find, been reported in the house of representatives, by which, among other things, it is provided that  Dollars be appropriated to the purpose of establishing a dock-yard for repairing the vessels of war in such central and convenient place on the sea board as the President of the United States shall designate.
Our extensive seacoast will always require a naval establishment of limited extent to defend our coasting trade. With the increase of wealth and population in these States a proportionate increase of this establishment will become indispensably necessary. Should therefore our naval establishment never be extended beyond this object, still it must and will become very considerable. The formation and establishment then of convenient dock-yards for building and repairing ships of war will necessarily require great expenditures; and should it unfortunately happen that an improper site should, in the first instance, have been fixed on, much embarrassment would necessarily insue. All the disadvantages resulting from an injudicious location must be submited to or a heavy loss incurred by a removal to a more elegible position.
An inspection of the map of the sea-board of these States will, I presume, shew at once the superior advantages of the port and harbour of New York to any other in the union as a site for a public dock-yard for building and repairing ships of war. The excellency of the harbour, from whence the most extensive commerce in the union is carried on—its central position—its contiguity and ready accessability to and from the ocean, are circumstances all concurring and combining to evince the superior advantages of this position.

Should, for these reason[s], the port and harbour of New York be finally fixed on, it will then become a question of much importance to designate the particular spot.
In a conversation I had a year or two ago, with Col. Williams, after a full discussion of the subject, he finally concurred with me in opinion that Hoboken on the Hudson River, immediately opposite to the State prison in the City of New York was in every respect the most elegible position, both for a dock-yard for building and repairing vessels of war, and for forming a convenient safe & accessable harbour for stationing ships of war.
Many and important advantages would result from making choice of a position where these objects can be combined. Permit me, Sir, to state some of the reasons and circumstances inducing a preference on both these accounts of Hoboken to the present position of the Navy yard at the Wallabout.
With respect to facility of access there is in truth no comparison between the two positions. From the extreme rapidity of the tides in the East river—the narrowness and crookedness of the channel, and the multiplicity of vessels of every discription constantly passing in all directions, there is always more or less of difficulty and detention, and frequently of danger in passing out and in the same. When the wind blows from the westward (which is a fair wind for going out of the bay to sea) vessels are frequently detained for days, or, in attempting to beat it out, incur imminent danger of being thrown on shore. But during the winter season these difficulties and dangers are very much increased. Indeed, during severe frosts, there is frequently a complete interruption of this navigation existing for weeks together. The ice coming down the Hudson river is forced over by the westerly winds which then generally prevail, to the eastern shore, and the flood tide always making up the East river an hour sooner than in the Hudson draws this ice in with it.
From the difficulties, dangers, and, at times, total interruptions above stated Hoboken is at all times almost totally exempt. The navigation of this place to and from sea can never be interrupted by ice, (except for a few hours at a time,) but by the Hudson river being completely frozen over as low down as Hoboken. But this is so rare an event that for a century past it has happened only twice, viz, in the winters of 1740 and 1780. As has been already observed, westerly winds generally prevail during severe frost, and drive the ice over to the opposite shore. A clear passage is thus left, with a fair wind either to come in or to go out, from Hoboken. In ordinary times so wide and so safe is the channel, that a ship of any size can always beat out and in against a head wind.
This facility of access is of no small importance too in obtaining supplies of timber and other naval stores. The timber more especially coming down the Hudson in rafts can be deposited at Hoboken without the least difficulty, whereas it is a task of much difficulty, risk, loss of time and expence to take timber round into the East river. Indeed it is almost impracticable, and, of course, never attempted, to take a whole raft round. The constant practice is to break them up and take them round in detached pieces.
Hoboken is an Island consisting of about 300 acres of land, surrounded on three sides by water and connected to the main land by a salt marsh of half a mile in width. It’s insular situation—the commanding eminence of Castle Point near the middle of it—and the facility of obtaining, in any emergency, succours from the City of New York, must ever insure it’s safety against the attack of an enemy.
The bank immediately in front of the river runs from the Ferry to Castle Point in a course inclining a little to the Eastward of North-East for the distance of about three quarters of a mile. It is formed altogether of sand and gravel, and, altho’ not very high, sufficiently elevated to furnish ample materials for filling Wharves &c.
It’s southern aspect is of essential importance to the comfort and convenience of labourers and artificers at all seasons of the year. In the winter season it is many degrees warmer than a northern exposure, and during the summer months it is constantly refreshed by the cooling influence of the sea breeses.
Castle Point forms a bold projection in front of which the river is contracted to about three quarters of a mile in width, whilst opposite the Ferry it is more than a mile across. The natural tendency of this projection is to shoot the ice over to the opposite shore. By sinking some blocks then off this Point an effectual protection against the ebb ice may be made, and any number of ships may be safely moored behind these blocks, where they may always be kept in perfect readiness to go out to sea at a moments warning.
The bed of the river recedes from the shore by a very gradual slope with a smooth and even surface altogether free from rocks or stones. At the distance of a quarter of a mile from the shore the depth of water does not exceed 40 feet, affording ample room for the formation of spacious docks and wharves. Capacious basins for the reception and preservation of timber are already formed and may be enlarged to any required extent.
Col. Williams, from his eminent professional abilities, and long residence here has of course acquired an intimate acquaintance with and correct knowledge of the port and harbour of New York. He has it therefore in his power to furnish the most authentic and satisfactory information on the subject of this letter.
